UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-29187-87 CARRIZO OIL & GAS, INC. (Exact name of registrant as specified in its charter) Texas 76-0415919 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 1000 Louisiana Street, Suite 1500, Houston, TX (Address of principal executive offices) (Zip Code) (713) 328-1000 (Registrant's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YES [X]NO [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES [ ]NO [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer[]Accelerated filer[X] Non-accelerated filer[ ]Smaller reporting company [ ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES [ ]NO [X] The number of shares outstanding of the registrant's common stock, par value $0.01 per share, as of April 30, 2010 was 34,611,408. CARRIZO OIL & GAS, INC. FORM 10-Q FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2010 INDEX PART I.FINANCIAL INFORMATION PAGE Item 1. Consolidated Balance Sheets As of March 31, 2010 (Unaudited) and December31, 2009 2 Consolidated Statements of Operations (Unaudited) For the three months ended March 31, 2010 and 2009 3 Consolidated Statements of Cash Flows (Unaudited) For the three months ended March 31, 2010 and 2009 4 Notes to Consolidated Financial Statements (Unaudited) 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 25 PART II.OTHER INFORMATION Items 1-6. 26 SIGNATURES 27 Index CARRIZO OIL & GAS, INC. CONSOLIDATED BALANCE SHEETS March 31, December 31, ASSETS (Unaudited) (In thousands, except per share amount) CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, net Oil and gas sales Joint interest billing Related party Other Advances to operators Fair value of derivative financial instruments Other current assets Total current assets PROPERTY AND EQUIPMENT, NET Oil and gas properties using the full-cost method of accounting: Proved oil and gas properties, net Costs not subject to amortization Other property and equipment, net TOTAL PROPERTY AND EQUIPMENT, NET DEFERRED FINANCING COSTS, NET INVESTMENTS FAIR VALUE OF DERIVATIVE FINANCIAL INSTRUMENTS DEFERRED INCOME TAX INVENTORY OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable, trade $ $ Revenue and royalties payable Accrued drilling costs Accrued interest Other accrued liabilities Advances for joint operations Current maturities of long-term debt Deferred income tax Other current liabilities Total current liabilities LONG-TERM DEBT, NET OF CURRENT MATURITIES AND DEBT DISCOUNT ASSET RETIREMENT OBLIGATION FAIR VALUE OF DERIVATIVE FINANCIAL INSTRUMENTS OTHER LIABILITIES COMMITMENTS AND CONTINGENCIES SHAREHOLDERS' EQUITY: Common stock, par value $0.01 (90,000 shares authorized; 31,348 and 31,0000 issued and outstanding at March 31, 2010 and December 31, 2009, respectively) Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income, net of taxes 74 89 Total shareholders' equity TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements. -2- Index CARRIZO OIL & GAS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended March 31, (In thousands except per share amounts) REVENUES: Oil and gas revenues $ $ Other revenues TOTAL REVENUES COSTS AND EXPENSES: Lease operating Production tax ) Ad valorem tax Transportation, gathering and processing Gas purchases Depreciation, depletion and amortization Impairment of oil and gas properties - General and administrative (inclusive of stock-based compensation expense of $2,164 and $3,426 for the three months ended March 31, 2010 and 2009, respectively) Accretion expense related to asset retirement obligation 51 71 TOTAL COSTS AND EXPENSES OPERATING INCOME (LOSS) ) OTHER INCOME AND EXPENSES: Gain on derivatives, net Interest expense ) ) Capitalized interest Impairment of investment in Pinnacle Gas Resources, Inc. - ) Other income, net 30 51 INCOME (LOSS) BEFORE INCOME TAXES ) INCOME TAX (EXPENSE) BENEFIT ) NET INCOME (LOSS) $ $ ) OTHER COMPREHENSIVE INCOME (LOSS), NET OF TAXES: Decrease in market value of investment in Pinnacle Gas Resources, Inc. ) ) Reclassification of cumulative decrease in market value of investment in Pinnacle Gas Resources, Inc., net of tax - COMPREHENSIVE INCOME (LOSS) $ $ ) BASIC INCOME (LOSS) PER COMMON SHARE $ $ ) DILUTED INCOME (LOSS) PER COMMON SHARE $ $ ) WEIGHTED AVERAGE COMMON SHARES OUTSTANDING: BASIC DILUTED The accompanying notes are an integral part of these consolidated financial statements. -3- Index CARRIZO OIL & GAS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Three Months Ended March 31, (In thousands) CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ $ ) Adjustment to reconcile net income (loss) to net cash provided by operating activities- Depreciation, depletion and amortization Impairment of oil and gas properties - Unrealized gain on derivative financial instruments ) ) Accretion of discount on asset retirement obligation 51 71 Stock-based compensation Allowance for doutbful accounts Deferred income taxes ) Amortization of equity premium associated with Convertible Senior Notes Impairment of investment in Pinnacle Gas Resources, Inc. - Other Changes in operating assets and liabilities - Accounts receivable ) ) Other assets ) ) Accounts payable ) Accrued liabilities Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Capital expenditures ) ) Change in drilling cost accrual ) ) Proceeds from the sale of oil and gas properties 6 Advances to operators ) Advances for joint operations ) Other ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from borrowings Debt repayments ) ) Proceeds from stock options exercised - Payments of financing costs and other - ) Net cash provided by financing activities DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS, beginning of period CASH AND CASH EQUIVALENTS, end of period $ $ The accompanying notes are an integral part of these consolidated financial statements. -4- Index CARRIZO OIL & GAS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. NATURE OF OPERATIONS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Carrizo Oil & Gas, Inc., a Texas corporation (“Carrizo” or the “Company”) is an independent energy company engaged in the exploration, development and production of oil and gas, primarily in the Barnett Shale area in North Texas, the Marcellus Shale area in Appalachia, the Eagle Ford Shale in South Texas, the Niobrara formation in Colorado and in other proved onshore trends along the Texas and Louisiana Gulf Coast regions. The Company’s other interests include properties in the U.K. North Sea. Principles of Consolidation The consolidated financial statements are presented in accordance with U.S. generally accepted accounting principles.The consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries after elimination of all significant intercompany transactions and balances.The financial statements reflect necessary adjustments, all of which were of a recurring nature and are in the opinion of management necessary for a fair presentation.Certain information and footnote disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles have been omitted pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”).The Company believes that the disclosures presented are adequate to allow the information presented not to be misleading.The financial statements included herein should be read in conjunction with the audited financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2009. Unconsolidated Investments The Company accounts for its investment in Pinnacle Gas Resources, Inc. as available-for-sale and adjusts the book value to fair market value through other comprehensive income (loss), net of taxes.This fair value is assessed quarterly for other than temporary impairment based on publicly available information.If the impairment is deemed other than temporary, it will be recognized in earnings.Subsequent recoveries in fair value are reflected as increases to investments and other comprehensive income (loss), net of taxes. The Company accounts for its investment in Oxane Materials, Inc. using the cost method of accounting and adjusts the carrying amount of its investment for contributions to and distributions from the entity. Reclassifications Certain reclassifications have been made to prior period amounts to conform to the current year presentation.These reclassifications had no effect on total assets, total liabilities, shareholders’ equity or net income (loss). Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the periods reported.Actual results could differ from these estimates. Significant estimates include volumes of oil and natural gas reserves used in calculating depletion of proved oil and natural gas properties, future net revenues and abandonment obligations, impairment of unproved properties, future taxable income and related income tax assets/liabilities, the collectability of outstanding accounts receivable, fair values of derivatives, stock-based compensation expense, contingencies and the results of current and future litigation.Oil and natural gas reserve estimates which are the basis for unit-of-production depletion and the ceiling test, have numerous inherent uncertainties.The accuracy of any reserve estimate is a function of the quality and quantity of available data and of engineering and geological interpretation and judgment.Subsequent drilling results, testing and production may justify revision of such estimates.Accordingly, reserve estimates are often different from the quantities of oil and natural gas that are ultimately recovered.In addition, reserve estimates are vulnerable to changes in wellhead prices of crude oil and natural gas.Such prices have been volatile in the past and can be expected to be volatile in the future. -5- Index The significant estimates are based on current assumptions that may be materially affected by changes to future economic conditions such as the market prices received for sales of oil and gas, the credit worthiness of counterparties, interest rates, the market value of the Company’s common stock and corresponding volatility and the Company’s ability to generate future taxable income.Future changes in these assumptions may affect these significant estimates materially in the near term.The Company has evaluated subsequent events for recording and disclosures, including assumptions used in its estimates. Oil and Gas Properties Investments in oil and gas properties are accounted for using the full-cost method of accounting.All costs directly associated with the acquisition, exploration and development of oil and gas properties are capitalized.Such costs include lease acquisitions, seismic surveys, and drilling and completion equipment.The Company proportionally consolidates its interests in unincorporated joint ventures and oil and gas properties.The Company capitalized employee-related costs for employees working directly on acquisition, exploration and development activities of $1.2 million and $1.5 million for the three months ended March 31, 2010 and 2009, respectively.Maintenance and repairs are expensed as incurred. Depreciation, depletion and amortization (“DD&A”) of proved oil and gas properties is based on the unit-of-production method using estimates of proved reserve quantities. The depletable base includes estimated future development costs and dismantlement, restoration and abandonment costs, net of estimated salvage values. The depletion rate per Mcfe for the quarters ended March 31, 2010 and 2009 was $1.16, and $1.83, respectively. Under the full cost method of accounting, the depletion rate is the current period production as a percentage of the total proved oil and gas reserves. Total proved reserves include both proved developed and proved undeveloped reserves. The depletion rate is applied to the net book value of the oil and gas properties (excluding unproved properties, capitalized interest and exploratory wells in progress) and estimated future development costs less salvage value to calculate the depletion expense. Costs not subject to amortization include costs of unproved properties (which consists of unevaluated leaseholds and seismic costs associated with specific unevaluated properties), capitalized interest and exploratory wells in progress. These costs are evaluated periodically for impairment on a property-by-property basis. If the results of an assessment indicate that the properties have been impaired, the amount of such impairment is determined and added to the proved oil and gas property costs subject to DD&A. Factors considered by management in its impairment assessment include drilling results by the Company and other operators, the terms of oil and gas leases not held by production, production response to secondary activities and available funds for exploration and development. The Company expects it will complete its evaluation of the properties representing the majority of its unproved property costs within the next two to five years. The Company capitalized interest costs associated with its unproved properties of $4.5 million and $5.0 million for the three months ended March 31, 2010 and 2009, respectively. Dispositions of oil and gas properties are accounted for as adjustments to capitalized costs with no gain or loss recognized, unless such adjustments significantly alter the relationship between capitalized costs and proved reserves. We have not had any transactions that significantly alter that relationship. Capitalized costs, less accumulated amortization and related deferred income taxes, are limited to a “ceiling-test” based on the estimated future net revenues, discounted at 10% per annum, from proved oil and gas reserves, less estimated future expenditures to be incurred in developing and producing the proved reserves, less any related income tax effects. If net capitalized costs exceed this limit, the excess is charged to earnings. For the first quarter of 2009, the Company elected to use a pricing date subsequent to the balance sheet date, as allowed by SEC guidelines in effect at the time, to measure the full cost ceiling test impairment. Using prices as of May 6, 2009, the Company incurred an impairment charge of $216.4 million ($140.7 million net of tax). Had the Company used prices in effect as of March 31, 2009, an impairment charge of $323.2 million ($210.1 million net of tax) would have been recorded for the first quarter of 2009. The option to use a pricing date subsequent to the balance sheet is no longer available to the Company due to the adoption of the new oil and gas reporting requirements effective December 31, 2009.Prices used in the ceiling test computation do not include the impact of hedges as the Company’s derivative instruments are treated as non-designated derivatives. Depreciation of other property and equipment is provided using the straight-line method on estimated useful lives ranging from five to ten years. Stock-Based Compensation The Company grants stock options, including stock appreciation rights (“SARs”) that settle in the Company’s common stock, and restricted stock to directors, employees and independent contractors. -6- Index For stock options, including SARs that settle in common stock, compensation expense is based on the grant-date fair value of the option and recognized in equity at the grant date and expensed over the vesting period.Stock options typically expire ten years after the date of grant. SARs expire seven years after the date of grant. SARs that settle in cash are valued at each reporting period date and an expense and liability are recognized over the vesting period. For restricted stock, the Company measures deferred compensation based on the average of the high and low price of the Company’s stock on the grant date.The deferred compensation is amortized to stock-based compensation expense ratably over the vesting period of the restricted shares (generally one to three years), using the straight-line method, except for awards with performance conditions, in which case we use the graded vesting method. Restricted stock issued to independent contractors that vest over time as services are provided is adjusted to fair value at each reporting period with the change in fair value being recorded to expense over the requisite service period. The Company recognized the following stock-based compensation expense for the periods indicated, which are reflected as general and administrative expense in the accompanying statements of operations: For the Three Months Ended March 31, (In millions) Stock Option and SARs $ $ - Restricted Stock Total Stock-Based Compensation $ $ Derivative Instruments The Company uses derivatives, typically fixed-rate swaps, costless collars, puts, calls and basis differential swaps, to manage price risk underlying its oil and gas production.All derivative instruments are recorded on the balance sheet at fair value.The Company offsets fair value amounts recognized for derivative instruments executed with the same counterparty.Although the Company does not designate any of its derivative instruments as a cash flow hedge, such derivative instruments provide an economic hedge of our exposure to commodity price risk associated with anticipated future oil and gas production.These contracts are accounted for using the mark-to-market accounting method and accordingly, we recognize all unrealized and realized gains and losses related to these contracts currently in earnings and are classified as gain(loss) on derivatives, net in our consolidated statements of operations. The Company’s Board of Directors sets all risk management policies and reviews volume limitations, types of instruments and counterparties on a quarterly basis.These policies require that derivative instruments be executed only by the President or Chief Financial Officer after consultation and concurrence by the President, Chief Financial Officer and Chairman of the Board.The master contracts with approved counterparties identify the President and Chief Financial Officer as the only Company representatives authorized to execute trades.The Board of Directors also reviews the status and results of derivative activities at least quarterly.See Note 8, “Derivative Financial Instruments” for further discussion of the Company’s derivative activities. Accounts Receivable and Allowance for Doubtful Accounts At March 31, 2010 and December 31, 2009, the Company had related party receivables of $2.9 million and $0.4 million, respectively, with ACP II Marcellus, LLC, a private equity fund, related to the Company’s operations in the Marcellus Shale. The Company establishes provisions for losses on accounts receivable when it determines that it will not collect all or a part of the outstanding balance. The Company reviews collectability quarterly and adjusts the allowance as necessary using the specific identification method. At March 31, 2010 and December 31, 2009, the Company’s allowance for doubtful accounts was $2.2 million and $2.0 million, respectively. -7- Index Earnings Per Share Supplemental earnings per share information is provided below: For the Three Months Ended March 31, (In thousands, except per share amounts) Net income (loss) $ $ ) Average common shares outstanding Weighted average common shares outstanding Restricted stock and stock options - Diluted weighted average common shares outstanding Net income (loss) per common share Basic $ $ ) Diluted $ $ ) Basic earnings per common share is based on the weighted average number of shares of common stock outstanding during the periods.Diluted earnings per common share is based on the weighted average number of common shares and all dilutive potential common shares outstanding during the periods.The Company excluded 39,121 shares related to restricted stock and stock options from the calculation of dilutive shares for the three months ended March 31, 2010 because the grant prices were greater than the average market price of the common shares for the first quarter of 2010 and would be antidilutive to the computation.The Company did not include 685,854 of stock options in the calculation of dilutive shares for the three months ended March 31, 2009 due to the net loss reported in the period.Shares of common stock subject to issuance pursuant to the conversion features of the 4.375% convertible senior notes due 2028 (the “Convertible Senior Notes”) did not have an effect on the calculation of dilutive shares for the three months ended March 31, 2010 and 2009. Income Taxes Deferred income taxes are recognized at each reporting period for the future tax consequences of differences between the tax bases of assets and liabilities and their financial reporting amounts based on tax laws and statutory tax rates applicable to the periods in which the differences are expected to affect taxable income. The Company routinely assesses the realizability of its deferred tax assets and considers future taxable income based upon the Company’s estimated production of proved reserves at estimated future pricing in making such assessments. If the Company concludes that it is more likely than not that some portion or all of the deferred tax assets will not be realized, the deferred tax assets are reduced by a valuation allowance. Recently Adopted Accounting Pronouncements A standard to improve disclosures about fair value measurements was issued by the Financial Accounting Standards Board (the “FASB”) in January 2010.The additional disclosures required include: (1) the different classes of assets and liabilities measured at fair value, (2) the significant inputs and techniques used to measure Level 2 and Level 3 assets and liabilities for both recurring and nonrecurring fair value measurements, (3) the gross presentation of purchases, sales, issuance and settlements for the rollforward of Level 3 activity and (4) the transfers in and out of Levels 1 and 2.The Company adopted the new disclosures in the first quarter of 2010. -8- Index 2. INVESTMENTS Investments consisted of the following at March 31, 2010 and December 31, 2009: March 31, December 31, (In thousands) Pinnacle Gas Resources, Inc. $ $ Oxane Materials, Inc. $ $ Pinnacle Gas Resources, Inc. In 2003, the Company and its wholly-owned subsidiary CCBM, Inc. contributed their interests in certain natural gas and oil leases in Wyoming and Montana in areas prospective for coalbed methane to a newly formed entity, Pinnacle Gas Resources, Inc. (“Pinnacle”). At March 31, 2009, the market value of the Company’s investment in Pinnacle had consistently remained below its original book basis since October 2008. The Company determined that the impairment was other than temporary and, accordingly, recorded an impairment expense of $2.1 million at March 31, 2009. At March 31, 2010, the Company reported the fair value of the stock at $0.8 million (based on the closing price of Pinnacle’s common stock on March 31, 2010). On February 23, 2010, Pinnacle entered into an Agreement and Plan of Merger (the “Merger Agreement”) with affiliates of Scotia Waterous (USA), Inc. At the closing of the transactions contemplated by the Merger Agreement, Pinnacle is expected to be owned by an investor group led by Scotia Waterous (USA), Inc., which includes DLJ Merchant Banking Partners III, L.P. and affiliated investment funds and certain members of Pinnacle’s management team. Subject to the terms and conditions of the Merger Agreement, at the effective time and as a result of the Merger, each outstanding share of Pinnacle common stock, (other than dissenting shares and those owned by the buyers and affiliates) will be converted into the right to receive a cash amount of $0.34 per share. As of March 31, 2010, the Company owned 2,555,825 shares of Pinnacle common stock. Oxane Materials, Inc. In May 2008, the Company entered into a strategic alliance agreement with Oxane Materials, Inc. (“Oxane”) in connection with the development of a proppant product to be used in the Company’s exploration and production program.The Company contributed approximately $2.0 million to Oxane in exchange for warrants to purchase Oxane common stock and for certain exclusive use and preferential purchase rights with respect to the proppant.The Company simultaneously invested an additional $500,000 in a convertible promissory note from Oxane.The convertible promissory note accrued interest at a rate of 6% per annum.During the fourth quarter of 2008, the Company converted the promissory note into 630,371 shares of Oxane preferred stock. -9- Index 3. PROPERTY AND EQUIPMENT, NET At March 31, 2010 and 2009, property and equipment, net consisted of the following: March 31, December 31, (In thousands) Proved oil and gas properties $ $ Costs not subject to amortization: Unevaluated leaseholds and seismic costs Capitalized interest Exploratory wells in progress Land, building and other equipment Total property and equipment Accumulated depreciation, depletion and amortization ) ) Property and equipment, net $ $ 4. INCOME TAXES We compute our quarterly taxes under the effective tax rate method based on applying an anticipated annual effective rate to our year-to-date income, except for discrete items. Income taxes for discrete items are computed and recorded in the period that the specific transaction occurs.Actual income tax expense (benefit) differs from income tax expense (benefit) computed by applying the U.S. federal statutory corporate rate of 35% to pretax income (loss)as follows: For the Three Months Ended March 31, Provision (benefit) at the statutory rate $ $ ) State and local income taxes, net of federal benefit 66 Other 11 ) Total income tax expense (benefit) $ $ ) At March 31, 2010, the Company had a net deferred tax asset of $56.1 million.The Company has determined it is more likely than not that its deferred tax assets are fully realizable based on projections of future taxable income which included estimated production of proved reserves at estimated future pricing.No valuation allowance for the net asset is currently needed. The Company classifies interest and penalties associated with income taxes as interest expense.At March 31, 2010, the Company had no material uncertain tax positions and the tax years since 1999 remain open to review by federal and various state tax jurisdictions. -10- Index 5. LONG-TERM DEBT Long-term debt consisted of the following at March 31, 2010 and December 31, 2009: March 31, December 31, (In thousands) Convertible Senior Notes $ $ Unamortized discount for Convertible Senior Notes ) ) Senior Secured Revolving Credit Facility Other Less:Current maturities ) ) $ $ Convertible Senior Notes In May 2008, the Company issued $373.8 million aggregate principal amount of 4.375% convertible senior notes due 2028 (the “Convertible Senior Notes”). Interest is payable on June 1 and December 1 each year. The notes will be convertible, using a net share settlement process, into a combination of cash and Carrizo common stock that entitles holders of the Convertible Senior Notes to receive cash up to the principal amount ($1,000 per note) and common stock in respect of the remainder, if any, of the Company’s conversion obligation in excess of such principal amount. The notes are convertible into the Company’s common stock at a ratio of 9.9936 shares per $1,000 principal amount of notes, equivalent to a conversion price of approximately $100.06. This conversion rate is subject to adjustment upon certain corporate events. In addition, if certain fundamental changes occur on or before June 1, 2013, the Company will in some cases increase the conversion rate for a holder electing to convert notes in connection with such fundamental change; provided, that in no event will the total number of shares issuable upon conversion of a note exceed 14.7406 per $1,000 principal amount of notes (subject to adjustment in the same manner as the conversion rate). Holders may convert the notes only under the following conditions: (a) during any calendar quarter if the last reported sale price of the Company’s common stock exceeds 130 percent of the conversion price for at least 20 trading days in a period of 30 consecutive trading days ending on the last trading day of the immediately preceding calendar quarter, (b) during the five business days after any five consecutive trading day period in which the trading price per $1,000 principal amount of the notes is equal to or less than 97% of the conversion value of such notes, (c) during specified periods if specified distributions to holders of the Company’s common stock are made or specified corporate transactions occur, (d) prior to the close of business on the business day preceding the redemption date if the notes are called for redemption or (e) on or after March 31, 2028 and prior to the close of business on the business day prior to the maturity date of June 1, 2028. The holders of the Convertible Senior Notes may require the Company to repurchase the notes on June 1, 2013, 2018 and 2023, or upon a fundamental corporate change at a repurchase price in cash equal to 100 percent of the principal amount of the notes to be repurchased plus accrued and unpaid interest, if any. The Company may redeem notes at any time on or after June 1, 2013 at a redemption price equal to 100 percent of the principal amount of the notes to be redeemed plus accrued and unpaid interest, if any. The Convertible Senior Notes are subject to customary non-financial covenants and events of default, including a cross default under the Senior Credit Facility (defined below), the occurrence and continuation of which could result in the acceleration of amounts due under the Convertible Senior Notes. The Convertible Senior Notes are unsecured obligations of the Company and rank equal to all future senior unsecured debt but rank second in priority to the Senior Credit Facility. In accordance with the accounting guidelines for convertible debt, the Company valued the Convertible Senior Notes at May 21, 2008, as $309.6 million of debt and $64.2 million of equity representing the fair value of the conversion premium. The resulting debt discount is being amortized to interest expense through June 1, 2013, the first date on which the holders may require the Company to repurchase the Convertible Senior Notes, which will result in an effective interest rate of approximately 8% for the Convertible Senior -11- Index Notes. Amortization of the debt discount amounted to $3.1 million and $12.1 million for the three months ended March 31, 2010 and for the year ended December 31, 2009, respectively. Senior Secured Revolving Credit Facility The Company has a senior secured revolving credit facility (the “Senior Credit Facility”) with Wells Fargo Bank, N.A., administrative agent. The Senior Credit Facility provides for a revolving credit facility up to the lesser of the borrowing base and, as of $375.0 million (as of May 5, 2010). It is secured by substantially all of the Company’s proved oil and gas assets and is currently guaranteed by certain of the Company’s subsidiaries: CCBM, Inc.; CLLR, Inc.; Carrizo (Marcellus), LLC; Carrizo Marcellus Holdings, Inc.; Hondo Pipeline Inc.; Bandelier Pipeline Holding, LLC and Mescalero Pipeline, LLC. The Senior Credit Facility matures on October 29, 2012, and is subject to semi-annual borrowing base redetermination dates on March 31 and September 30. In April 2009, the Company amended the Senior Credit Facility to, among other things, (1) adjust the maximum ratio of total net debt to Consolidated EBITDAX; (2) modify the calculation of total net debt for purposes of determining the ratio of total net debt to Consolidated EBITDAX to exclude the following amounts, which represent a portion of the Convertible Senior Notes deemed to be an equity component under the accounting guidelines related to convertible debt that may be settled in cash (including partial cash settlement) upon conversion: $51.3 million during 2009, $38.9 million during 2010, $26.0 million during 2011 and $12.7 million during 2012 until the maturity date; (3) add a new senior leverage ratio; (4) modify the interest rate margins applicable to Eurodollar loans; (5) modify the interest rate margins applicable to base rate loans; and (6) establish new procedures governing the modification of swap agreements. In May 2009, the Company amended the Senior Credit Facility to, among other things, (1) provide that the aggregate notional volume of oil and gas subject to swap agreements may not exceed 80% of “forecasted production from proved producing reserves,” (as that term is defined in the Senior Credit Facility), for any month, (2) remove a provision that limited the maximum duration of swap agreements permitted under the Senior Credit Facility to five years, and (3) provide that the aggregate notional amount under interest rate swap agreements may not exceed the amount of borrowings then outstanding under the Senior Credit Facility. If the outstanding principal balance of the revolving loans under the Senior Credit Facility exceeds the borrowing base at any time, the Company has the option within 30 days to take any of the following actions, either individually or in combination: make a lump sum payment curing the deficiency, pledge additional collateral sufficient in the lenders’ opinion to increase the borrowing base and cure the deficiency or begin making equal monthly principal payments that will cure the deficiency within the ensuing six-month period. Those payments would be in addition to any payments that may come due as a result of the quarterly borrowing base reductions. Otherwise, any unpaid principal or interest will be due at maturity. The annual interest rate on each base rate borrowing is (a) the greatest of the agent’s Prime Rate, the Base CD Rate plus 1.0% and the Federal Funds Effective Rate plus 0.5%, plus (b) a margin between 1.00% and 2.00% (depending on the then-current level of borrowing base usage), but such interest rate can never be lower than the adjusted Daily LIBO rate on such day plus a margin between 2.25% to 3.25% (depending on the current level of borrowing base usage). The interest rate on each Eurodollar loan will be the adjusted daily LIBO rate plus a margin between 2.25% to 3.25% (depending on the then-current level of borrowing base usage). At March 31, 2010, the average interest rate for amounts outstanding under the Senior Credit Facility was 3.1%. The Company is subject to certain covenants under the amended terms of the Senior Credit Facility which include, but are not limited to, the maintenance of the following financial ratios: (1) a minimum current ratio of 1.00 to 1.00 (as defined in the Senior Credit Facility); and (2) a maximum total net debt to Consolidated EBITDAX (as defined in the Senior Credit Facility) of (a) 4.75 to 1.00 for each quarter ending on or after December 31, 2009 and on or before September 30, 2010, (b) 4.25 to 1.00 for the quarter ending December 31, 2010, and (c) 4.00 to 1.00 for each quarter ending on or after March 31, 2011; and (3) a maximum ratio of senior debt (which excludes certain amounts attributable to the Convertible Senior Notes) to Consolidated EBITDAX of 2.25 to 1.00. The Senior Credit Facility also places restrictions on indebtedness, dividends to shareholders, liens, investments, mergers, acquisitions, asset dispositions, repurchase or redemption of our common stock, speculative commodity transactions, transactions with affiliates and other matters. The Senior Credit Facility is subject to customary events of default, the occurrence and continuation of which could result in the acceleration of amounts due under the facility by the agent or the lenders. -12- Index At March 31, 2010, the Company had $228.0 million of borrowings outstanding under the Senior Credit Facility, and the amount available for borrowings was $122.0 million which can be used to fund working capital and the Company’s capital expenditure plan to the extent such amounts exceed the cash flow from operations subject to the terms and covenants of the Senior Credit Facility. 6. ASSET RETIREMENT OBLIGATION The following table is a reconciliation of the asset retirement obligation: For the Three For the Months Ended Year Ended March 31, December 31, (In thousands) Asset retirement obligation at beginning of period $ $ Liabilities incurred 51 Liabilities settled - ) Accretion expense 51 Revisions of previous estimates ) ) Asset retirement obligation at end of period $ $ The revisions of previous estimates relate primarily to increases in the estimated life of wells in the Barnett Shale and the reduction of estimated obligations in the North Sea. 7. COMMITMENTS AND CONTINGENCIES From time to time, the Company is party to certain legal actions and claims arising in the ordinary course of business.While the outcome of these events cannot be predicted with certainty, management does not currently expect these matters to have a material adverse effect on the financial position or results of operations of the Company. The financial position and results of operations of the Company continue to be affected from time to time in varying degrees by domestic and foreign political developments as well as legislation and regulations pertaining to restrictions on oil and natural gas production, imports and exports, natural gas regulation, tax increases, environmental regulations and cancellation of contract rights.Both the likelihood and overall effect of such occurrences on the Company vary greatly and are not predictable. 8. DERIVATIVE FINANCIAL INSTRUMENTS The Company typically uses fixed-rate swaps, costless collars, puts, calls and basis differential swaps to manage price risk associated with a portion of anticipated future oil and gas production. While the use of derivative financial instruments limits the downside risk of adverse price movements, it may also limit future gains from favorable movements.Under these agreements, payments are received or made based on the differential between a fixed and a variable product price. These agreements are settled in cash at termination, expiration or exchanged for physical delivery contracts. The Company enters into the majority of its derivative transactions with three counterparties and netting agreements are in place with those counterparties. The Company does not obtain collateral to support the agreements but monitors the financial viability of counterparties and believes its credit risk is minimal on these transactions. In the event of nonperformance, the Company would be exposed to price and credit risk. The Company has additional price risk since the price received for the product at the actual physical delivery point may differ from the prevailing price at the delivery point required for settlement of the financial instruments. The following table sets forth a summary of our natural gas derivative volumes and average Houston Ship Channel and Waha prices as of March 31, 2010. -13- Index Volume Average Average Period Contracts (in MMbtu) Floor Price Ceiling Price Swaps $ $ Collars Long Puts Swaps Collars Long Puts Swaps Collars Long Puts - In addition to the hedged volumes above, Carrizo owns protective put spreads with a weighted average spread of $1.54 on 10,061,000 MMbtu for 2010, $1.27 on 14,049,000 MMbtu for 2011, and $1.42 on 6,404,000 for 2012. For the three months ended March 31, 2010 and 2009, the Company recorded the following related to its derivatives: For the Three Months Ended March 31, (In millions) Realized gain on oil and gas derivatives $ $ Unrealized gain on oil and gas derivatives Gain on derivatives, net $ $ The Company purchased certain hedge positions and deferred the payment of the premium of $6.8 million and $4.8 million at March 31, 2010 and December 31, 2009, respectively.The Company classified $3.6 million and $1.8 million as other current liabilities at March 31, 2010 and December 31, 2009, respectively, and $3.2 million and $3.0 million as other non-current liabilities at March 31, 2010 and December 31, 2009, respectively. At March 31, 2010, approximately 47% of the Company’s open natural gas hedged volumes were with Credit Suisse, 40% were with Shell Energy North America (US) LP, and the remaining 13% were with Credit Agricole. The fair value of the outstanding derivatives at March 31, 2010 and December 31, 2009 was a net asset of $31.7 million and $12.1 million, respectively. 9. FAIR VALUE MEASUREMENTS Accounting guidelines for measuring fair value establish a three-level valuation hierarchy for disclosure of fair value measurements.The valuation hierarchy categorizes assets and liabilities measured at fair value into one of three different levels depending on the observability of the inputs employed in the measurement.The three levels are defined as follows: Level 1 – Observable inputs such as quoted prices in active markets at the measurement date for identical, unrestricted assets or liabilities. Level 2 – Other inputs that are observable directly or indirectly such as quoted prices in markets that are not active, or inputs which are observable, either directly or indirectly, for substantially the full term of the asset or liability. -14- Index Level 3 – Unobservable inputs for which there is little or no market data and which the Company makes its own assumptions about how market participants would price the assets and liabilities. The following table presents information about the Company’s assets and liabilities measured at fair value on a recurring basis as of March 31, 2010, and indicates the fair value hierarchy of the valuation techniques utilized by the Company to determine such fair value: March 31, 2010 December 31, 2009 Level 1 Level 2 Level 3 Total Level 1 Level 2 Level 3 Total (in thousands) Assets: Investment in Pinnacle Gas Resources, Inc. $ $
